NO. 07-08-0216-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JUNE 4, 2008
                          ______________________________

                               IN RE VINCENT FRIEMEL
                          _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                    ON PETITION FOR WRIT OF HABEAS CORPUS


       Pending before the Court is the petition filed by relator Vincent Friemel, seeking a

writ of habeas corpus compelling his immediate release from the Moore County jail. His

petition states he has been held there on a “blue warrant”1 since February 7, 2008, without

a preliminary hearing. His petition further contends he should be released because, by

calculating time served, time credited and “street-time”2 he has served his full sentence of

incarceration in the institutional division of the Texas Department of Criminal Justice for




       1
          A “blue warrant” issues for the arrest of a parolee suspected of violating the terms
of his or her parole. See Franklin v. Kyle, 899 S.W.2d 405, 406 n.1 (Tex.App.–Waco 1995,
no pet.); Tex. Gov’t Code Ann. §§ 508.251 & 508.252 (Vernon 2004).
       2
         See Tex. Gov’t Code Ann. § 508.283(c) (Vernon 2004). This provision is
commonly known as the “‘street-time credit statute,’” because it specifies the conditions by
which an inmate may receive credit for time served while released on parole or mandatory
supervision. Ex parte Noyola, 215 S.W.3d 862, 864-65 (Tex.Crim.App. 2007).
felony driving while intoxicated. We will dismiss his petition for writ of habeas corpus for

want of jurisdiction.


       Where, as here, an order of restraint arises in a criminal proceeding we are not

empowered to act on a petition for writ of habeas corpus. Ex parte Layton, 928 S.W.2d
781, 782 (Tex.App.–Amarillo 1996, orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221

(Vernon Supp. 1996)) (jurisdiction of court of appeals to issue writ of habeas corpus is

limited to petitioner seeking release from restraint imposed for violation or enforcement of

previous order in a civil case). Rather, the Texas Court of Criminal Appeals has exclusive

jurisdiction over post-conviction writs of habeas corpus in felony cases. Board of Pardons

and Paroles ex. rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483

(Tex.Crim.App.1995); In re Briscoe, 230 S.W.3d 196, 196 (Tex.App.–Houston [14th Dist.]

2006, orig. proceeding) (stating that courts of appeal have no jurisdiction over post-

conviction writs of habeas corpus in felony cases); Tex. Code Crim. Proc. Ann. art 11.07

§ 3 (Vernon Supp. 2007).


       Accordingly, the petition for writ of habeas corpus is dismissed for want of

jurisdiction.




                                                 James T. Campbell
                                                     Justice




                                             2